Opinion filed March 12, 2020




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-19-00243-CR
                                   ___________

                 ELISIO MALDONADO, JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Dawson County, Texas
                        Trial Court Cause No. 12-7157


                     MEMORANDUM OPINION
      Appellant, Elisio Maldonado, Jr., originally pleaded guilty to the third-degree
felony offense of driving while intoxicated. See TEX. PENAL CODE ANN. §§ 49.04(a),
.09(b)(2) (West Supp. 2019). Pursuant to the terms of the plea agreement, the trial
court convicted Appellant of the offense, assessed his punishment at confinement
for ten years and a $1,000 fine, suspended the imposition of confinement, and placed
Appellant on community supervision for ten years. The State subsequently filed a
motion to revoke Appellant’s community supervision. At the hearing on the motion,
the State called two witnesses to testify in support of the motion. Appellant also
testified and admitted that he had violated conditions of his probation. Appellant
requested that his community supervision be reinstated and that he receive inpatient
substance abuse treatment. The trial court found the State’s allegations to be true,
revoked Appellant’s community supervision, and imposed the original sentence of
confinement for ten years and a fine of $1,000. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The State presented
evidence in support of the allegations in its motion to revoke community
supervision, and Appellant admitted that he violated the terms of his community
supervision. We note that proof of one violation of the terms and conditions of
community supervision is sufficient to support revocation. Smith v. State, 286
S.W.3d 333, 342 (Tex. Crim. App. 2009). Further, absent a void judgment, issues
                                         2
relating to an original plea proceeding may not be raised in a subsequent appeal from
the revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86
(Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


March 12, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3